DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8-13, 14, 17, 19, 20 of U.S. Patent No. 11,214,321. Although the claims at issue are not identical, they are not patentably distinct from each other because they are essentially anticipated by the claims of ‘321.
At least claims 1-7 and 12-16 of the instant application are substantially anticipated or strongly implied from the claims of ‘321, noting that the control system and method of the instant claims substantially carry out the intended use and instructions of the claimed system of ‘321.
It is further noted that the claimed “control system” of ‘321 was interpreted under 35 U.S.C. 112(f) as including, for example, a vehicle input parameter module (VIPM), vehicle assembly instruction creation module (VAICM), path planning module (PPM), capsule movement module (CMM), and a cycle time module (CTM) as corresponding structure. While not discussed in detail in the prosecution of the parent application, looking deeper into the associated algorithms executed by the control system and its aforementioned modules (see column 7, lines  4 - column 8, line 43) reveals that they are programmed to perform the functions substantially as claimed in the instant application. Thus, the examiner submits that the “control system” of ‘321, as interpreted under 112(f), substantially anticipates the instant claims by virtue of being programmed to perform an algorithm matching the claimed instructions and methods of the instant application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Birch et al. (U.S. PGPub 2018/0171653) is considered the closest art of record regarding the overall architecture of the system with which the claimed control system is configured to operate, and for which the claimed method is used. Birch discloses a structure (100) having a plurality of levels (130) and including a plurality of manufacturing cells (120) distributed among the plurality of levels; a plurality of manufacturing capsules (150) disposable at the plurality of manufacturing cells and configured to support a manufacturing process, wherein the manufacturing process includes a plurality of manufacturing operations (e.g. paragraph 27); a transport system (140/142) configured to move the plurality of manufacturing capsules to the plurality of manufacturing cells, wherein the transport system includes a vertical transport system (lift 140) configured to longitudinally move the plurality of manufacturing capsules between the plurality of levels. Regarding claim 1, while the manufacturing system as a whole is not required (the claim is to the control system specifically), the examiner interprets the control system as still requiring the ability to interface with such a system, and as such must account for instructions based on a vehicular manufacturing process with plural operations, plural levels of a structure of the manufacturing system, manufacturing cells disposed at the levels, and movement of capsules disposable at cells which support the assembly process. Birch is not configured to support a vehicular manufacturing process, but is rather intended for biochemical manufacturing processes. Birch et al. further inludes a control center (paragraph 50) for generally controlling the facility, but without specifics of the instructions as claimed. 
Presley et al. (U.S. PGPub 2009/0056116) discloses a multi-level manufacturing facility, similar to that with which the control system and method are intended to be used, that is intended as a miniature factory for use in manufacturing micro-electromechanical system (MEMS) devices, biomedical micro-electromechanical system (BioMEMS) devices, micro-fluidic devices, nanotechnology devices, etc. Thus, one of ordinary skill would not have been motivated to have reconfigured Presley for use as a large-scale vehicle manufacturing system. Presley et al. further suffers the same deficiency as Birch regarding the control system.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726